DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/20 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/12/2015. It is noted, however, that applicant has not filed a certified copy of the CN201580001138.6 application as required by 37 CFR 1.55. Thus, the priority date for the instant application is currently 08/11/2017.

Status of Action/Status of Claims
	Applicant’s amendments to the claims filed 11/18/20, have been entered. Currently claims 1-3 and 5-21 are pending in this application. Claim 4 has been canceled. Claim 17-21 is new. Claims 5-16 remain withdrawn as being directed to a non-elected invention. Claims 1-3 and 17-21 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18-21 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 
The claims broadly embrace textiles which have covalently bonded to them a diisocyanate linker and an antimicrobial betaine/sulfobetaine compounds, wherein the textile with these betaines bound to the surface via diisocyanate linking groups exhibits antibacterial activity and maintains at least 95% of its antibacterial properties after 50 washes necessitating structure/function relationships.
The specification discloses that R’ is one of three possibly moieties and wherein these repeat units of these moieties are m, n, y and claims that these repeat units can be present in any positive integer greater than or equal to 1. The specification is silent however on numbers of repeat units greater than 17 for m, n, and y. The specification merely discloses a few examples of non-limiting examples of compounds which contain ~1-2 as the number of m groups at these positions.

As the specification fails to describe the structure and activity for the unlimited genus of diisocyanate containing compounds of formula (I) which are covalently attached to the surface of textiles, the disclosed ~10 species of diisocyanate containing betaines/sulfobetaines does not constitute a substantial portion of the claimed genus. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to  
The disclosed structural features for compounds of general formula (I) and (II), do not constitute an adequate description to demonstrate possession of the infinite number of repeat units of R’ or that any compounds with m, n, or y numbers of repeat units greater than 2 actually will effectively bind to textiles as is instantly claimed or would actually be able to be formed into the solution that is used to treat the textile as is instantly disclosed because compounds having for example 1*10^2300 or more which would read on the claimed compounds of formula (I) and (II) as currently claimed are likely solid and not likely to go into the ethyl alcohol solution that applicant’s use to treat the textile. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible repeat units at R’, e.g. applicant’s variables n, m, and y that exhibit the requisite ability to bind to textiles when in ethyl alcohol solution as is instantly disclosed. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for the specific ~10 that are disclosed in the specification and which have as m, n, or y a value of 1 or 2.
Therefore, the breadth of the claims as reading on compounds having an infinite number of m, n, or y groups, including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the innumerable possible compounds of formula I and II as instantly claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 17-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 is indefinite because the structure in formula (II) is incorrect because the nitrogen atom in the ring of formula (II) would not be charged as it only has 3 bonds to it. Further, based on the specification and claims it appears that the ring in the formula (II) structure is supposed to be a pyridine ring, e.g. all atoms in the ring are unsaturated and the ring is an aromatic ring. However, it is unclear to the examiner if in fact applicant’s meant the formula II ring to be a pyridine ring as is shown in the other compounds in the specification and claims or if R5 is supposed to be on the nitrogen atom to form a quaternary nitrogen and that the other structures containing the pyridine ring that are presented in the specification and claims are actually a typo?
Claims 2-3 and 17-21 are also rejected because they do not resolve the issues with respect to the structure of formula (II).
Specifically claim 17 claims the compound ONC(CH2)6NHCOOCH2N(Me)2(CH2)3SO3- which is the third compound listed in claim 17. This compound is indefinite because applicants have claimed a functional group on the left side of this compound the ONC- group which is not an isocyanate group, OCN-. Thus, it is unclear to the examiner if this ONC group is actually the group applicant’s want for this compound or if it is a typo and applicants actually want the OCN-/isocyanate group on the end of the compound? For purposes of applying prior art and for searching the examiner has interpreted this to be a typo and that applicant’s intended this group to be the OCN-/isocyanate group as the left terminus of the compound as listed in claim 17 because the specification is directed to diisocyanate containing compounds and isocyanates being used to link/attach the compounds to textiles.
th compound listed, 
    PNG
    media_image1.png
    122
    397
    media_image1.png
    Greyscale
, contains the squiggly line from a specific carbon to the Me group on the phenyl ring. It is unclear to the examiner what applicant’s mean with the squiggly line because a squiggly line in structures coming off of a single carbon atom typically means that it has unknown stereochemistry (e.g. whether the group is above the plane or below the plane). However, in phenyl rings there is no stereochemistry about the connection with the methyl group because the methyl group can only be in the plane with the ring. So is the squiggly line supposed to mean that the methyl group can be connected to the other carbons on the phenyl ring or is it meant to mean something else? Thus, the examiner is unclear what compound scope applicants are trying to encompass with the squiggly line to the methyl group in the above compound.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
    PNG
    media_image2.png
    220
    368
    media_image2.png
    Greyscale
. Claim 17 depends from claim 1 which claims compounds of the general formula (I) 
    PNG
    media_image3.png
    139
    194
    media_image3.png
    Greyscale
 m wherein R1 represents the isocyanate group containing moiety OCN-L-NHCOOR’- or OCN-L-NHCONHR’, wherein L is the moiety between the two isocyanate groups, e.g. hexamethylene/(CH2)6 for the hexamethylenediisocyanate and R’ is where the molecule binds to the nitrogen which forms the quaternary amine and R’ is specifically selected from –(CH2)n- wherein n is a positive integer greater than or equal to 1; or is -(CH2)xO(CH2)y-, group or is –(CH2)mAr. In none of these cases can anything other than H and the CH2 groups which connect to the single quaternary amine be present on the nitrogen atom, e.g. the compound claimed in claim 17 improperly broadens claim 1 from which it depends because the definitions of general formula (I) do not allow for the formation of the compound claimed in claim 17. 
	If applicant’s actually intended the ring in formula (II) to not be a pyridine ring, e.g. as drawn the nitrogen is not part of an unsaturated bond with the neighboring CH2 group and in order to be positively charged must have the R5 group connected as is shown in formula (II) then the compounds which have the pyridine ring in their structure in claim 17 improperly broaden claim 1 from which the claim 17 depends, because as currently written the structure of . 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Small, 2016, 12, 3516-3521).
Applicant’s claims are as discussed below in the first 103 rejection.
Regarding claims 1-3, 17-21, Chen teaches attaching the following diisocyanate betaine compound of the instant claims 
    PNG
    media_image4.png
    105
    302
    media_image4.png
    Greyscale
, which is the first compound of claim 17, which is then covalently attached by the remaining isocyanate group onto cotton textiles (See entire document; supporting information Scheme S1; (pg. 3516 last two lines right col-pg. 3521, end of left col.)). Thus, because Chen teaches applicant’s claimed compounds being applied to the claimed textiles they must necessarily exhibit the claimed properties claimed in claims 1, and 18-21 because it is known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658. Further, Chen does teaches that the modified textile has similar breaking/fracture strength and elongation as is instantly claimed, and retained the antimicrobial activity after 50 washes, etc. (see pg. 3517 right col-left col. on pg. 3521; fig. 3b). Thus, Chen teaches all limitations of the claims and thereby anticipates the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105531258A (which was published 04/27/2016) “Chen”. 
Applicant’s claim:
--A textile comprising a surface, being covalently modified with a compound of formula I or Formula II as described in the instant claims wherein the modified textile is antibacterial and maintains at least 95% of its antibacterial properties after 50 washes.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3, 17, Chen teaches that it was known in the art to form compounds of applicant’s formula I, specifically the compounds on pg. 15/24 of the original Chinese document which is the same as the first compound claimed in claim 17, the last compound on pg. 16/24 of the original Chinese document which appears to the same as the 4th compound listed in claim 17, the middle compound on pg. 17/24 of the original Chinese document which is the same as the 6th compound listed in claim 17, the first compound on pg. 18/24 which corresponds to the 7th compound listed in claim 17, the last compound on pg. 18/24 which corresponds to the 8th compound listed in claim 17, 1st and 2nd compounds on pg. 19/24 which corresponds to the 9th and 10th compounds of claim 17, and the first compound on pg. th compound of claim 17 (See entire document, compounds cited above), and Chen further teaches that these compounds can be used to modify textiles (See entire machine English translation: [0015]; [0088]; [0232]; [0243]).
Regarding claims 1, 18-21, because Chen teaches that the claimed compounds can be used to modify textiles, then it would be obvious that the modified textiles of Chen would have the same properties that are claimed in claims 1, and 18-21, e.g. wherein the textile is antibacterial and maintains at least 95% of it antibacterial properties after 50 washes, and at least 90% of its antibacterial properties after 100 washes, and has similar moisture permeability compared to the untreated textile, and has similar fracture/breaking strength and similar elongation at break as compared to the untreated textile because it is known, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Chen merely does not teach an express example of the instantly claimed textile.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed textile using the claimed isocyanate compounds because Chen teaches that textiles can be modified with the claimed isocyanates in order to provide antimicrobial effects to the textile.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.


Claims 1-3, 17-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Colloids and Surfaces B: Biointerfaces, 2003, 30, 147-155), Ellzey et al. (Textile Research Journal, 1962, 1029-1033), Chen et al. (Appl. Materials & Interfaces, 2011, 3, 1154-1162), and as evidenced by Lindstedt et al. (Antimicrobial Agents and Chemotherapy, 1990¸1949-1954).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3 and 17, Yuan teaches coating materials, specifically cellulose with the claimed carboxy and sulfobetaines of applicant’s formula I and homologous compounds thereof, wherein L/applicant’s core of diisocyanate compound is hexamethylene, making the diisocyanate applicant’s instantly claimed hexamethylene diisocyanate (HDI); and wherein R’= CH2m and m is 4 and contains a terminal hydroxyl compound, specifically dimethylamino-1-butanol which forms applicant’s R1 upon reaction with the cellulose surface that contains the remaining reactive isocyanate group of the attached HDI which then undergoes covalent bonding between the isocyanate and OH from the amine moiety in Figure 1 which gives the instantly claimed urethane group which then when N is 2 has two CH2 groups between the urethane group and the quaternary amine group and has a subsequent 3 CH2 groups between rd compound listed in claim 17 which has only 1 CH2 group between the urethane formed with the HDI and the quaternary amine (See Figure 1).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-3, 17-21, Yuan does not teach wherein the surface is other than cellulose, e.g. a textile that is treated with the claimed diisocyanate group. However, this deficiency in Yuan is addressed by Ellzey.
	Regarding claims 1, 20-21, Ellzey teaches that it was known to modify cotton cloth with isocyanates and that this modification gives only slightly enhanced breaking strength and elongation which reads on the instantly claimed similar fracture strength and similar elongation at break compared to untreated textiles and gave the textile/fabric and that the higher the nitrogen content in the fabric/textile the longer it takes to regain moisture/wet (see Abstract; Introduction; results and discussion section).
	Regarding claims 1-3, 17-21, Yuan does not teach wherein the betaines are antimicrobial. However, this is a property of these compounds as is recognized by Chen.
Chen teaches that cellulose can be covered/covalently bonded with antimicrobial betaines, e.g. sulfopropylbetaines which can be chemically/covalently bound to cotton textiles via a reactive siloxane group (See introduction; abstract; Scheme 1; Section 2.7; Section 3.7; 
Regarding the limitations from claim 1, and 18-21, that the modified textile is antibacterial and maintains at least 95% of it antibacterial properties after 50 washes, and at least 90% of its antibacterial properties after 100 washes, and has similar moisture permeability compared to the untreated textile, and has similar fracture/breaking strength and similar elongation at break as compared to the untreated textile. These are properties of the textiles which are treated with the claimed betaine isocyanate combinations. As the combined prior art teaches that isocyanates were known to be used to modify cotton textiles without significantly changing their properties and it was known to react the claimed diisocyanates with the claimed betaines as is taught by the combination of the prior art then obviously the textiles formed from the combination of the prior art would have the claimed properties because they are the same diisocyanates being modified with the same betaines instantly claimed and it was known to add diisocyanates to cotton fabrics without significantly changing their breaking strength and elongation.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to coat/cover textiles specifically cotton based textiles with the claimed isocyanates based upon the methods disclosed by Yuan and Ellzey because one of ordinary skill in the art would recognize that you could firstly attach the betaine/sulfobetaine compound to the diisocyanate via the same reaction steps of Yuan and the subsequently attach the not reacted isocyanate group to the textile in the manner of Ellzey in order to develop the instantly claimed textiles because Yuan teaches using the same reactions that are instantly used to attach the betaine to one of isocyanate groups in hexamethylene diisocyanate and Ellzey teaches that monoisocyanates, e.g. the remaining isocyanate group left from the reactions of Yuan, can be readily attached to cotton fibers without 
It also would have been obvious to one of ordinary skill in the art to select the claimed betaines of 17 which is homologous to the 3rd compound claimed in claim 17 because this was known betaine that had been previously attached via the same diisocyanates instantly claimed to cellulose surfaces comprising and OH group as is taught by Yuan. One of ordinary skill in the art would be motivated to select this compound because betaines are known in the art to be antimicrobial as is taught by Chen and further evidenced by Lindstedt (see discussion section; Fig. 1).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
The examiner firstly respectfully points out that applicants have yet to provide a certified priority document or a certified English translation of the priority documents and as such the priority date for the instant application is currently 08/11/17.
Applicant’s amendments to the claims have prompted the revised and new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein. Applicants argue that the prior art does not recognize the added rd compound in claim 17 has m=1 in R’. However, applicants do also claim compounds wherein the variable m which forms R1 is any integer greater than 1. Thus, it would have been obvious to modify the compounds of Yuan to form those instantly claimed because, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) and Yuan teaches wherein the same and homologous betaines/sulfobetaines are attached to same diisocyanates. Thus, it would have been obvious to attach the betaines/sulfobetaines to the diisocyanate first and then react the remaining isocyanate in the manner of Ellzey because Ellzey teaches that monoisocyanates react with textiles and do not significantly change the characteristics of the textiles to which they are attached as is discussed above, and whether or not Yuan recognized that these betaines/sulfobetaines are antimicrobial this is a property of these compounds and was recognized by Chen, and it is also known, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, because the combination of the prior art teaches attaching the same betaines to the same isocyanates and connecting these isocyanates to surfaces which have OH groups which includes cotton textiles then wherever these betaines are attached 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1-3 and 17-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIN E HIRT/Primary Examiner, Art Unit 1616